Opinion by
Oliver, P. J.
In accordance with stipulation of counsel that the tennis rackets in question are similar to those the subject of May v. United States (T. D. 47760) and Woolworth v. United States (T. D. 48573) the claim at 30 percent under paragraph 1502 was sustained. Rubber mice in part of bamboo stipulated to be similar to those the subject of Abstract 40389 were held dutiable, *279■as claimed, as articles wholly or in part of bamboo, not specially provided for, at 45 percent under paragraph 409.